                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 THOMAS KRAKAUER,                          )
                                           )
                      Plaintiff,           )
                                           )
               v.                          )                 1:14-CV-333
                                           )
 DISH NETWORK L.L.C.,                      )
                                           )
                      Defendant.           )

                     MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

       The Court held in late April that some of the unclaimed judgment funds should be

distributed to cy pres candidates, and the defendant, Dish Network, LLC, seeks a stay

pending appeal. The plaintiff, Dr. Thomas Krakauer, and class counsel do not object to a

stay of the cy pres disbursements and the Court will grant the motion as to those funds.

But Dish also seeks to stay disbursements ordered last year and, after an unsuccessful

appeal by Dish, again this year. As to those funds, the motion will be denied.

       In April 2018, the Court entered judgment of $61,342,800 against Dish and in

favor of a class of 18,066 plaintiffs. Doc. 439. After the judgment became final, see

Doc. 509; Krakauer v. Dish Network, LLC, 925 F.3d 643 (4th Cir.), cert. denied, 140 S.

Ct. 676 (2019); Doc. 537, Dish paid the full judgment amount into the Court’s registry.

Doc. 520; Minute Entry 7/31/2019.

       In 2018, the Court determined that, as to some 11,000 class members, a claims

process was unnecessary and funds could be disbursed to these class members at




     Case 1:14-cv-00333-CCE-JEP Document 628 Filed 05/21/21 Page 1 of 6
addresses of record. Doc. 407. For the remainder, the Court established a claims process

by which class members could have their claims validated. Doc. 441; see also Docs. 407,

437. Almost 2,000 class members submitted claims that were approved by the Court in

2019. Docs. 515; 536 at 1; 538 at 2.

       After deductions for administration, attorneys’ fees, and costs, each class member

is entitled to $812.99. See Doc. 560 at 2–3. In February 2020, the Court entered its Final

Disbursement Order, directing the Clerk to transfer $30,799,312.20 to the claims

administrator, Kurtzman Carson Consultants, for immediate disbursement to the more

than 13,000 class members covered by the Court’s orders. Id. at 4.

       Dish appealed the Final Disbursement Order, and the Court granted Dish’s motion

to stay pending appeal. Doc. 568. The Fourth Circuit dismissed the appeal in December

2020. Doc. 596, see Krakauer v. Dish Network, LLC, No. 20-1077, 2020 WL 8262039

(4th Cir. Dec. 1, 2020).

       After briefing, the Court lifted the stay on February 10, 2021, and ordered the

Clerk to immediately transfer the $30,799,312.20 to KCC for distribution to the class

members. Doc. 607 at 4–5, reported at Krakauer v. Dish Network, LLC, No. 1:14-CV-

333, 2021 WL 631906, at *2 (M.D.N.C. Feb. 10, 2021). Dish appealed this order as well,

Doc. 608, but after the Fourth Circuit refused to stay proceedings, Doc. 612, Dish moved

to dismiss its appeal. See Doc. 614. The $30,799,312.20 has long since been transferred

to KCC, Doc. 607 at 4–5 (requiring the Clerk to disburse these funds to KCC no later

than February 24, 2021), and distribution to the class members should be well underway.



                                              2



     Case 1:14-cv-00333-CCE-JEP Document 628 Filed 05/21/21 Page 2 of 6
See Doc. 560 (directing KCC to “begin disbursing funds to class members, so long as no

stay has been entered.”); Doc. 607 (same).

        It has long been clear that there would be unclaimed judgment funds. See, e.g.,

Doc. 441 (April 2018 order setting briefing schedule for unclaimed funds issue). After

briefing, the Court decided in October 2020 that reversion to Dish was inappropriate and

that Dish no longer had any interest in what should happen to the unclaimed funds;1 it

held open whether cy pres distribution or federal escheat was more appropriate and

appointed a special master to identify possible cy pres recipients. Doc. 590, reported at

Krakauer v. Dish Network, LLC, No. 1:14-CV-333, 2020 WL 6292991 (M.D.N.C. Oct.

27, 2020); Doc. 594. Dish did not appeal this order.

        In late April 2021, the Court decided that distribution of these unclaimed funds to

the cy pres candidates recommended by the special master was a better approach than

escheat to the federal government. Doc. 620. By order entered May 10, 2021, the Court

directed the Clerk to disburse $10,550,000 in unclaimed judgment funds to KCC for

distribution to the selected cy pres recipients. Doc. 622, reported at Krakauer v. Dish

Network, LLC, No. 1:14-CV-333, 2021 WL 1699945 (M.D.N.C. Apr. 29, 2021). There

will likely be additional unclaimed funds once distribution to the 13,000 class members is

complete, and the Court expects to transfer those funds to cy pres recipients as well.




   1
     This happened before the Fourth Circuit dismissed Dish’s appeal of the Final Disbursement
Order in December 2020, but apparently no one told the Fourth Circuit. That court was under
the impression that the reversion issue had not been resolved. See Doc. 596 at 2 (Fourth Circuit
order noting that the issue “of whether any unclaimed class funds revert to Dish” was “not yet
resolved in the district court.”).
                                                 3



       Case 1:14-cv-00333-CCE-JEP Document 628 Filed 05/21/21 Page 3 of 6
       Dish says it will appeal, and it now moves to stay distribution of all judgment

funds, both the $10,550,000 in unclaimed funds to be distributed to cy pres recipients as

well as the $30,799,312.20 now being distributed to long-identified class members. See

Doc. 623. Dr. Krakauer agrees to a stay of the cy pres disbursements, but on behalf of

the class he objects to a stay of disbursements to class members. Doc. 626 at 3.

       A stay pending appeal is “an exercise of judicial discretion, and the propriety of its

issue is dependent upon the circumstances of the particular case.” Nken v. Holder, 556

U.S. 418, 433 (2009) (cleaned up). The party requesting a stay pending appeal bears the

burden of showing: (1) a likelihood of prevailing on the merits of the appeal, (2) that it

will suffer irreparable injury if the stay is denied, (3) that other parties will not be

substantially harmed by the stay, and (4) that the public interest will be served by

granting the stay. See Long v. Robinson, 432 F.2d 977, 979 (4th Cir. 1970).

       On the facts here, the parties agree that a stay as to the cy pres disbursements is

appropriate. The only harm is yet another delay. While delay is not a de minimis harm,

the cy pres recipients have no interest in the funds outside of the cy pres distribution

order. And it would be unfair to them if the funds had to be clawed back in the unlikely

event that Dish is successful on appeal. Therefore, the Court will stay its cy pres

disbursement order pending Dish’s appeal.

       As for the funds already disbursed or in the process of being disbursed to class

members, no stay is needed or appropriate. The Court stayed this disbursement once

while Dish appealed in March 2020, see Doc. 568, and when that was unsuccessful, the

Court directed KCC to begin those disbursements in mid-February 2021. See Doc. 607 at

                                                 4



      Case 1:14-cv-00333-CCE-JEP Document 628 Filed 05/21/21 Page 4 of 6
5. There is no need to interrupt that process again while Dish pursues another appeal,

which may or may not be interlocutory and may or may not be successful. Indeed, after

the 2020 appeal failed, the Court denied a motion to stay these same disbursements, see

id., and the Fourth Circuit did the same. Doc. 612. Nothing has changed to tilt the

balance in Dish’s favor or to require a stay.

       The Court incorporates its previous findings by reference. See Doc. 607. To

repeat in part, the Long factors favor denial of a stay. It has long been established that

Dish willfully violated the TCPA tens of thousands of times by making unsolicited

telephone solicitations to class members on the Do Not Call registry. See, e.g., Docs.

292, 351; Krakauer, 925 F.3d at 663. The Court identified over 11,000 class members

entitled to their share of the judgment in January 2018, based on reliable evidence the

jury accepted in reaching its verdict. Doc. 407. Issues related to the claims process were

resolved in July 2019, when the Court adopted the special master’s report. Doc. 515.

       Moreover, the likelihood that Dish will prevail on any argument that the claims

process was unfair is small. Even if there were errors on the margins, the Court decided

months ago that Dish is not entitled to reversion of those funds. See Doc. 590 at 1; Doc.

607 at 1; see also Doc. 596 at 2 (Fourth Circuit order noting that if Dish is not entitled to

reversion, then Dish was not injured by any errors in the claims administration process).

Further delay will make it more difficult for KCC to successfully deliver damages checks

as class members move and contact information becomes stale. Finally, the public

interest is not served by unnecessarily delaying final resolution of a case that is now over

seven years old.

                                                5



     Case 1:14-cv-00333-CCE-JEP Document 628 Filed 05/21/21 Page 5 of 6
        Dish contends that a stay of this distribution is mandatory under Federal Rule of

Civil Procedure 62(b), which states that “any time after judgment is entered, a party may

obtain a stay by providing a bond or other security.” Fed. R. Civ. P. 62(b). Even

assuming this rule is mandatory in some situations, it does not apply here for several

reasons. For example, Rule 62(b) does not require a court to stay orders that are the law

of the case, either because they have previously been affirmed2 or because they were

entered several months ago and the party chose to not appeal, see Doc. 590, or to dismiss

the appeal. See Doc. 607.

        It is ORDERED that the defendant’s motion to stay execution of judgment

pending appeal, Doc. 623, is GRANTED in part and DENIED in part as follows:

        1. The Court’s order directing the Clerk to transfer $10,550,000 to the KCC, the

           claims administrator, for disbursement to cy pres recipients is STAYED

           pending appeal.

        2. The Court’s orders directing KCC to disburse judgment funds to class

           members, Docs. 607, 560, are NOT STAYED. Those disbursements shall

           proceed.

       This the 21st day of May, 2021.


                                              __________________________________
                                               UNITED STATES DISTRICT JUDGE



   2
      While Dish denies it, it is clear Dish contemplates, at least for the moment, that the appeal
will address issues decided at trial and immediately post-trial and will cover well more than the
“ministerial” decisions associated with the claims process. Krakauer, 925 F.3d at 651 n.1.
                                                   6



       Case 1:14-cv-00333-CCE-JEP Document 628 Filed 05/21/21 Page 6 of 6
